SCHWAB, C. J.,
specially concurring.
I reach the same result as does the majority, but via a rather different route.
The only significant question is whether the trial court erred in instructing the jury that, as a matter of law:
“* * * In this case, the plaintiff State Highway Commission has not provided a connecting road * * * for crossing said highway from one severed tract to the other * * *.”
This is important under ORS 374.085 which requires provision “be made by the Department of Transportation for crossing the highway from one such [severed] tract to the other or compensation for the severance of the tract shall be paid.” Resolution of this question requires interpretation of ORS 374.085 and analysis of the evidence to determine whether there was a jury question.
The statute. It is extremely difficult to perceive the legislative intent behind ORS 374.085, providing for severance damages for farmland in certain situations, when ORS 374.055(3) appears to provide for severance damages for all land in all situations. See, State Highway Com. v. Bailey et al, 212 Or 261, 284-*58785, 319 P2d 906 (1957). And ORS 374.085 would present serious constitutional problems if applied to mean a single connection between tracts severed by a new highway would foreclose granting any severance damages. State Highway Com. v. Burk et al., 200 Or 211, 236-37, 265 P2d 783 (1954).
But whatever the purpose or theory behind ORS 374.085, the present interpretation problem is: what kind of connection between severed tracts is contemplated. Defendants argue the connection must be a direct one. The state argues, and the majority apparently holds, the connection need only be a reasonable one. I agree with defendants.
The evidence. The state did provide a metal tube under the highway directly linking the two portions of defendants’ property. In spite of evidence about its shortcomings, summarized by the majority, it seems to me that the existence of this tube was sufficient to carry the question of compliance with ORS 374.085 to the jury. But for some unknown reason the plaintiff did not so contend in the trial court or in this court.
Instead, the entire argument here involves an alleged- “connection” between the severed tracts by way of frontage roads and a freeway interchange. Under my interpretation of ORS 374.085, that a direct link is required, the trial court correctly ruled that the frontage-roads-and-interchange route was insufficient.
Under the majority’s interpretation, the evidence presents a much closer question. Prom the point where defendants’ cattle would leave one parcel to the point where they would enter the other parcel is about two miles. It would only be necessary to make this trip twice a year. If only a reasonable connection is required, I tend to think this evidence presented a jury *588question on the reasonableness of the connection furnished. It should have been for the jury to resolve questions like the believability of defendants’ evidence that cattle pastured next to an interstate highway would be frightened by the sight of fast-moving traffic.